DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the feed units" in the second-to-last line. There is insufficient antecedent basis for this limitation in the claim as this is the first time the term “feed unit” is used in the claim.
Regarding claim 3, the phrase "is possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the cooling device" in the second-to-last line. There is insufficient antecedent basis for this limitation in the claim as this is the first time the term “cooling device” is used in the claim.
	Claims 2, 4-9, and 11-18 are rejected due to their dependency upon one or more of the above claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laupretre (US 5143274 A) in view of Sales (US 20100014818 A1), Karlinski (US 4759487 A), Staschewski (US 6223407 B1), and HILTON (GB 2331160 A).
Regarding claim 1, Laupretre (US 5143274 A) teaches a method for the continuous production of a thin-walled, radially closed metal hollow profile with fibre waveguides mounted therein, the length of which exceeds the length of the metal hollow profile surrounding them, said method comprising the steps of: 
- supplying a flat metal strip to a deforming unit (Column 4 Lines 62-64, metal ribbon R is delivered by a reel 15 rotated by a geared motor 17 incorporating a direct current motor), 
- continuously deforming the supplied flat metal strip to form a hollow profile with a slot running in a longitudinal direction (Figure 8, slot in middle), wherein two opposite edges of the metal strip deformed to form the hollow profile lie flush against one another in a contact region extending in the longitudinal direction of the metal hollow profile (Column 4 Lines 5-21, rollers 30 and 32 as well as tube dies 34 and 36 closes the ribbon R around the guide tube 10 container the fiber so that the lateral edges are in contact with each other along a weld seam), which edges are continuously welded to one another, wherein the edges for welding past a welding region which is static in relation to a device which implements the method (Figures 1 and 11-12 Column 6 Lines 10-21, metal ribbon passing out of second die 36 immediately before entering welding area have its edges in contact with each other along a longitudinal joint line L; Column 6 Lines 22-30, the closed tube then passes through a welding station 38 which comprises a laser 40 emitted toward the longitudinal joint line of the tube to facilitate butt welding of the metal tube without any material addition), 
and wherein a point in the welding region is heated by means of a laser (Column 6 Lines 22-30, the closed tube then passes through a welding station 38 which comprises a laser 40 emitted toward the longitudinal joint line of the tube to facilitate butt welding of the metal tube without any material addition), wherein, from a supply side of the metal hollow profile (Figures 1 and 2, fiber and gel are introduced by supply side of the metal hollow profile), one or more fibre waveguides from one or more fibre unwinders (Column 9 Lines 6-9, optical fiber is unwound by separate reel 98) and a filler gel (Column 1 Lines 15-17, sealing product such as gel) are supplied such that, at the drawing-off side of the welding region (Figure 1, optical fiber and sealing product are introduced to one another at the drawing-off side of the welding region), the one or more fibre waveguides lies or lie in the radially closed metal hollow profile in a manner embedded in the filler gel (Figure 9 Column 2 Lines 28-33, at least one optical fiber is imbedded in a sealing product both within a tube), wherein the supplied length of the fibres per unit of time is continuously determined (Column 8 Lines 17-19, the capstan 104 is equipped with an encoder 106 making it possible to permanently measure the length of the fibers entering the fiber introduction caterpillar 12), 
- drawing off the welded metal hollow profile from the welding region (Column 6 Lines 54-57, welded tube passes out of the welding station 38 and then passes into diamond dies 58; Claims 11-14 describe means 58 as drawing means for drawing out the welded tube positioned downstream from the welding means), 
- introducing a tensile force into the welded metal hollow profile by means of a draw-off capstan (Column 7 Lines 47-50, exerting tensile force on said tube downstream of coil by means of a capstan 76), wherein the metal hollow profile and the filler gel cool further (Column 7 Lines 27-30, optical module is cooled by cooling circuit 62), wherein the tensile force acting on the metal hollow profile is monitored by means of a force measuring device (Column 7 Lines 50-54, force transducer 80 permanently measure the tensile load applied to the tube by the capstan 76), 
- measuring the length of the metal hollow profile that is led away from the draw-off capstan per unit of time (Column 7 Lines 37-40, system 66 consisting of a roller 68 elastically in contact with the outer surface of the tube for measuring the tube travel speed), and 
While this arguably detects the length of the metal hollow profile led away from the draw-off capstan as the tube travel speed at one end corresponds to the tube length over unit time at the other end, Sales (US 20100014818 A1) also teaches of an apparatus for manufacturing an optical cable comprising a metal tube housing wherein an encoder is placed downstream of the capstan for measuring tube length (Sales Figure 2). It would have been obvious to one of ordinary skill in the art to have modified Laupretre with Sales to maintain a constant pitch along tube length (Sales Paragraph 124)
- receiving the metal hollow profile, with the fibre waveguide or fibre waveguides mounted therein, in the receiving unit (Column 8 Lines 8-10, optical module CO is wound onto a reel 86 after leaving the capstan), wherein a continuous determination of the ratios of length of the supplied fibre waveguide or of the supplied fibre waveguides and length of the metal hollow profile led away from the draw-off capstan (Column 2 Lines 11-21, continuous checking of the length ratio between the optical fibers and the metal tube), and a comparison with a specification value, are performed (Claim 1, controlling the speed of introduction of the optical fibre (F) into the guide tube (T) as a function of the measured instantaneous values, so as to obtain a predetermined ratio between the lengths of the metal tube and the optical fiber), wherein, furthermore, at least one controlled variable from the non-exhaustive first list comprising first supply speed, power of the laser, temperature of the filler gel, throughflow quantity of the filler gel per unit of time, speed of the drawing-off of the hollow profile from the welding region (Figure 2, tube traveling speed measuring system 66), tensile force exerted on the hollow profile (Column 7 Lines 50-54, force transducer 80 permanently measure the tensile load applied to the tube by the capstan 76) and temperature of the hollow profile upstream of the draw-off capstan is recorded (Figure 2, a first temperature measuring system 64 located upstream of the capstan 76) and, from this, for the continuous closed-loop control of the excess length of the fibre waveguide or of the fibre waveguides, at least one manipulated variable for the open-loop control of the power of the laser, for the closed-loop control of a heater of a filler gel reservoir, of a filling head and/or of a cooling device and/or for the open-loop control of a drive of one or more of the feed units (Column 7 Line 55 – Column 8 Line 7, the signals are used to determine the value of the speed at which the optical fibers must be introduced into tube 10 by track 12) and/or of the draw-off capstan is determined.
Laupretre fails to teach:
supplying a flat metal strip with a first supply speed and welding with the first supply speed
a pre-warmed filler gel, the viscosity of which decreases with increasing temperature
wherein the metal hollow profile is elastically stretched and, in the stretched state, is led multiple times around the draw-off capstan,
and wherein the elastic stretching of the metal hollow profile is eliminated when said metal hollow profile is supplied away from the draw-off capstan and to a receiving unit, 
Karlinski (US 4759487 A) teaches an apparatus for continuous manufacturing of armored optical fiber cable, wherein:
supplying a flat metal strip with a first supply speed and welding with the first supply speed (Abstract, the tube is drawn through the apparatus at a constant speed to effect a uniform weld line)
It would have been obvious for one of ordinary skill in the art to have modified Laupretre with Karlinski and drawn the tube through the apparatus at a constant speed. This would have been done to effect a uniform weld line (Karlinski Abstract).
Laupretre as modified with Karlinski fails to teach:
a pre-warmed filler gel, the viscosity of which decreases with increasing temperature
wherein the metal hollow profile is elastically stretched and, in the stretched state, is led multiple times around the draw-off capstan,
and wherein the elastic stretching of the metal hollow profile is eliminated when said metal hollow profile is supplied away from the draw-off capstan and to a receiving unit, 
Staschewski (US 6223407 B1) teaches an apparatus for manufacturing an optical fiber cable, wherein:
a pre-warmed filler gel, the viscosity of which decreases with increasing temperature (Column 3 Lines 13-16, the petroleum jelly is heated from a viscous mass to a point where it is flowable)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Staschewski and have the filler material be temperature controlled. This would be allowed so that the filler material can be heated to a point where it is flowable (Staschewski Column 3 Lines 13-16).
The Office further notes that filler gel placed within a tube along with fibers is known in the art to typically have a viscosity which is inverse proportional with temperature as evidenced by HILTON (GB 2331160 A).
Laupretre as modified with Staschewski fails to teach:
wherein the metal hollow profile is elastically stretched and, in the stretched state, is led multiple times around the draw-off capstan,
and wherein the elastic stretching of the metal hollow profile is eliminated when said metal hollow profile is supplied away from the draw-off capstan and to a receiving unit, 
HILTON (GB 2331160 A) teaches a manufacturing of optical fibers and gel in welded metal tube, wherein:
wherein the metal hollow profile is elastically stretched (Page 4 Lines 17-22, the haul-off device stretches the tube until after it passes through the haul-off device) and, in the stretched state, is led multiple times around the draw-off capstan (Page 6 Lines 2-4, haul-off device comprises a capstan around which the element is coiled for a few turns before it is released and fed to the take-up drum),
and wherein the elastic stretching of the metal hollow profile is eliminated when said metal hollow profile is supplied away from the draw-off capstan and to a receiving unit (Page 4 Lines 17-22, the haul-off device stretches the tube until after it passes through the haul-off device wherein the tube is allowed to relax),
 It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with HILTON and have the capstan stretch the tube until it passes through the haul-off device. This is a known method in the art of drawing the tube through the apparatus while also providing excess length of fiber in the tube and would be used for its would be standardized and predictable results. 

	Regarding claim 2, Laupretre as modified teaches the method according to claim 1, wherein 
the supply of the one or more fibre waveguides comprises: 
- positioning a guide or protective tube in the metal hollow profile (injection pipe 60 and guide tube 10) such that mutually spaced-apart openings of the guide or protective tube for the filler gel and for the one or more fibre waveguides are situated at the draw-off side of the welding region (Figures 1 and 9, the opening of the injection pipe and tube are located adjacent to series of dies 58 which are located at the draw-off side of the welding region), wherein, within the protective tube, the one or more fibre waveguides and the filler gel are led past the welding region as viewed from the supply side (Figure 1, gel within injection pipe 60 and fiber within guide tube 10 are led past the welding region).

Regarding claim 3, Laupretre as modified teaches the method according to claim 1, 
the drawing-off of the welded hollow profile is possibly also followed by a drawing process by means of which the outer diameter of the metal hollow profile is reduced to a desired final dimension (Column 6 Lines 54-60, welded torch passing out of the welding station 38 passes into several diamond dies 58 whose internal diameter progressively decreases to its final diameter).

Regarding claim 4, Laupretre as modified teaches the method according to claim 1, 
at least the welding region is flowed around or covered with an inert shielding gas (Column 6 Lines 28-35, butt welding of the metal tube T takes placed under an argon atmosphere).

Regarding claim 5, Laupretre as modified teaches the method according to claim 1.
Staschewski further teaches:
- trimming one or two edges of the flat metal strip prior to the deformation (Column 2 Lines 20-24, forming device 6 consists of a trimming device wherein the strip 5 is cut to exactly the required width).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Staschewski and used a trimming device for trimming the edges of the metal strip prior to deformation. This would have been done to cut the strip into the required width (Staschewski Column 2 Lines 20-24).

Regarding claim 7, Laupretre as modified teaches the method according to claim 1, further comprising:
- measuring the temperature profile transversely and/or longitudinally with respect to the weld seam (Column 7 Lines 35-37, optical module advancing parallel to its axis traverses a first temperature measuring system 64), 
HILTON (GB 2331160 A) further teaches:
and controlling the energy introduced into the welding region in a manner dependent on a comparison of the temperature profile with a specification profile, and/or performing closed-loop control of a cooling device, such that the temperature of the hollow profile does not fall below a predefined value (Page 4 Lines 1-7, the temperature of the tube at a point upstream of the haul-off device is continuously controlled in response to determined values of the excess length of fiber; Page 11 Lines 13-27, temperature gauge is provided to measure the temperature of the tube which is used to determine the excess length of fiber in the tube; Page 5 Lines 9-20, various methods of controlling the temperature of the tube include control of a cooling device such that the temperature is at the level to facilitate the amount of excess length of fiber).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with HILTON and used the temperature to perform closed-loop control of the cooling device based on the temperature measured. This would have been done to achieve fine control the amount of excess fiber length in the tube (HILTON Page 11 Lines 10-12).

Regarding claim 8, Laupretre as modified teaches the method according to claim 1, further comprising:
- inspecting the weld seam by means of ultrasound, eddy current measurement (Column 7 Lines 42-46, fault detector checks the quality of the weld made on the tube by means of an eddy current defect detection means), optical methods and/or x-rays.

Regarding claim 9, Laupretre as modified teaches the method according to claim 1, further comprising:
- determining the tensile force on the flat metal strip and/or the welded metal hollow profile (Column 7 Lines 50-54, force transducer 80 permanently measure the tensile load applied to the tube by the capstan 76), and 
Karlinski further teaches:
- performing closed-loop control of drives which supply the flat strip to the deformation and/or to the welding and/or of drives which draw off the welded hollow profile from the welding region and/or effect the elastic stretching (Column 11 Lines 1-16, the tension of the steel strip is controlled as it pays off from its supply stool and a feedback mechanism is used so that tension can be maintained relatively consistent).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Karlinski and have the tensile strength acting on the supplied metal strip be measured and controlled through a feedback mechanism. This would be done to prevent transient excessive pay off of steel from its supply spool which could result in tangling or kinking of steel (Karlinski Column 11 Lines 1-16).


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laupretre (US 5143274 A) in view of Sales (US 20100014818 A1), Karlinski (US 4759487 A), Staschewski (US 6223407 B1), and HILTON (GB 2331160 A) as applied to claim 5 above, and further in view of Shinkai (US 20020014320 A1).
Regarding claim 6, Laupretre as modified teaches the method according to claim 5.
Laupretre fails to teach:
- measuring the width of the trimmed metal strip before and/or measuring at least one dimension of the metal hollow profile after the welding, and 
- performing closed-loop control of the cutting width, and/or controlling a device for performing the deformation, in a manner dependent on the measurement result and a specification value.
Shinkai (US 20020014320 A1) teaches a method for adjusting plate width of a strip, wherein:
- measuring the width of the trimmed metal strip before (Paragraph 7, detecting means for detecting the plate width of the strip) and/or measuring at least one dimension of the metal hollow profile after the welding
- performing closed-loop control of the cutting width, and/or controlling a device for performing the deformation (Paragraph 10, plate width adjusting method for adjusting a strip for a predetermined plate width), in a manner dependent on the measurement result and a specification value (Paragraph 7, comparing the detected value of with a preset specified value).
While Shinkai does not teach of a method for continuous production of fiber waveguides, it does teach a method of cutting plates, which is a problem which Staschewski (Column 2 Lines 20-24) and the applicant (Page 18 of Applicant Submitted Specifications filed 11/12/2020). It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Shinkai and perform closed-loop control of the cutting width. This would be done to ensure that the plate width of the strip takes the desired specified value (Shinkai Paragraph 7).


Claim 10-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laupretre (US 5143274 A) in view of Sales (US 20100014818 A1), TEZUKA (JP 2003043320 A), Wichmann (US 5857255 A), and Staschewski (US 6223407 B1)
Regarding claim 10, Laupretre (US 5143274 A) teaches a device for the continuous production of thin-walled, radially closed metal hollow profiles with one or more fibre waveguides mounted therein (Figure 1-2), the device comprising: 
- a supply unit configured for supplying a flat metal strip (Column 4 Lines 62-64, metal ribbon R is delivered by a reel 15),
- a deforming unit (rollers 30 and 32 as well as tube dies 34 and 36) which deforms the flat metal strip to form the hollow profile and around the supplied fibre waveguide such that the opposite edges of the flat metal strip abut flush against one another in a butt-jointed manner (Column 4 Lines 5-21, rollers 30 and 32 as well as tube dies 34 and 36 closes the ribbon R around the guide tube 10 container the fiber so that the lateral edges are in contact with each other along a weld seam), 
- a welding device (welding station 38) which welds together the edges lying flush against one another (Figures 1 and 11-12 Column 6 Lines 10-21, metal ribbon passing out of second die 36 immediately before entering welding area have its edges in contact with each other along a longitudinal joint line L), wherein the welding device comprises a laser which radiates light with energy which causes local melting of the metal of the metal strip to both sides of the edges abutting against one another (Column 6 Lines 22-30, the closed tube then passes through a welding station 38 which comprises a laser 40 emitted toward the longitudinal joint line of the tube to facilitate butt welding of the metal tube without any material addition), 
- a supply device with one or more fibre unwinders from which fibre waveguides are unwound (Column 9 Lines 6-9, optical fiber is unwound by separate reel 98) and are introduced via a guide or protective tube (Figure 1, guide tube 10) through under the welding region into the welded metal hollow profile (Figure 8, guide tube 10 and fibers inside F are located below the longitudinal joint line L), wherein a first measuring device is provided which determines the length of the one or more fibre waveguides supplied per unit of time (Column 8 Lines 17-19, the capstan 104 is equipped with an encoder 106 making it possible to permanently measure the length of the fibers entering the fiber introduction caterpillar 12), 
- a gel filling unit (injection pump 92 and injection pipe 60) from which, via an annular gap which is spaced apart from an outlet opening for the one or more fibre waveguides (Figures 1-2, injection pipe 60 is a different tube than guide tube 10), a filler gel can be introduced into the welded metal hollow profile (Column 1 Lines 15-17, sealing product such as gel; Figure 1 Column 8 Lines 14-15, sealing product is injected into tube through injection pipe 60 by means of injection pump 92), and wherein the gel filling unit is configured for detecting a quantity of the filler gel supplied per unit of time (Column 8 Lines 42-46, amount of sealing product needed to block the end of the guide tube is detected in a predetermined time period), 
- a feed unit which conveys the welded metal hollow profile onwards (Column 6 Lines 54-66, diamond dies 58 increase the travel speed of the welded tube leaving the welding station; Column 6 Lines 43-53, roller 56 positioned downstream of the welding positions the metal tube T at the location of the welding station 38; Column 7 Lines 47-50, motor 78 rotates capstan 76 which causes the linear travel of the tube T in the apparatus), 
- a draw-off capstan (capstan 760), the tensile force of which on the metal hollow profile is monitored by means of a force measuring device (Column 7 Lines 50-54, force transducer 80 permanently measure the tensile load applied to the tube by the capstan 76), 
- a second measuring device for detecting a length of the metal hollow profile led away from the draw-off capstan per unit of time (Column 7 Lines 37-40, system 66 consisting of a roller 68 elastically in contact with the outer surface of the tube for measuring the tube travel speed), 
While this arguably detects the length of the metal hollow profile led away from the draw-off capstan as the tube travel speed at one end corresponds to the tube length over unit time at the other end, Sales (US 20100014818 A1) also teaches of an apparatus for manufacturing an optical cable comprising a metal tube housing wherein an encoder is placed downstream of the capstan for measuring tube length (Sales Figure 2). It would have been obvious to one of ordinary skill in the art to have modified Laupretre with Sales to maintain a constant pitch along tube length (Sales Paragraph 124)
- a receiving unit which receives the metal hollow profile with the fibre waveguide or fibre waveguides embedded therein (Column 8 Lines 8-10, optical module CO is wound onto a reel 86 after leaving the capstan), and 
- a control unit which is configured to continuously determine a present excess length of the one or more fibre waveguides, from the measured values from the first and the second measuring device (Column 9 Line 6-30, encoder 106 is used to permanently measure the length of fibers entering the fiber introduction caterpillar; Column 8 Lines 25-30, information supplied by encoder is used to ensure introduction of fibers into the metal tube is at the desired speed; Column 7 Line 55 – Column 8 Line 7, travel speed measuring system 66 is used to determine the speed at which the optical fibers must be introduced into the guide tube; Column 8 Line 65 – Column 9 Line 5, apparatus is designed in this way so that ratio between fiber length and tube length is exactly the same), 
	While this system is arguably configured to continuously determine a present excess length from the measurement devices, TEZUKA (JP 2003043320 A) also teaches a system of incorporating optical fibers placed within a metal tube and measures the surplus ratio of the optical fiber for the purpose of controlling the excess length ratio of the optical fiber (TEZUKA Paragraph 31). It would have been obvious for one of ordinary skill in the art to have modified Laupretre with TEZUKA and measured the surplus length ratio and controlled the surplus length. This ratio would have been achieved to make the metal tube coated optical fiber have preferable structure in terms of transmission efficiency and reliability (TEZUKA Paragraph 3). 
wherein the control unit is furthermore configured to detect at least one controlled variable from the non-exhaustive first list comprising first supply speed, power of the laser, temperature of the filler gel, throughflow quantity of the filler gel per unit of time, speed of the drawing-off from the welding region (Figure 2, tube traveling speed measuring system 66), tensile force exerted on the hollow profile by the draw-off capstan (Column 7 Lines 50-54, force transducer 80 permanently measure the tensile load applied to the tube by the capstan 76) and temperature of the hollow profile upstream of the draw-off capstan (Figure 2, a first temperature measuring system 64 located upstream of the capstan 76) and, 
on the basis of this, for the continuous closed-loop control of the excess length of the one or more fibre waveguides, determine at least one manipulated variable for the open-loop control of the power of the laser, for the closed-loop control of the heater of the reservoir, of the filling hose, of the filling head, for the closed-loop control of the power of the cooling device and/or for the open-loop control of a drive of one of the feed units (Column 7 Line 55 – Column 8 Line 7, the signals are used to determine the value of the speed at which the optical fibers must be introduced into tube 10 by track 12) and/or of the draw-off capstan.
Laupretre fails to teach:
- guide means between which the edges are held so as to lie flush against one another
- a welding device which welds together the edges lying flush against one another between the guide means
- wherein the viscosity of the filler gel decreases with increasing temperature, 
- the gel filling unit has a heatable reservoir, a heatable filling hose and/or a heatable filling head and
Wichmann (US 5857255 A) teaches an apparatus and method for producing a metallic tube for light waveguides, wherein:
- guide means between which the edges are held so as to lie flush against one another (Figure 7 Column 25 Lines 7-11, the two band edges BK1, BK2 of the tube RO1 are thus placed butted against one another and contact one another in the cooled solid member KK at the welding location SS).
- a welding device (Figure 4, welding device SV) which welds together the edges lying flush against one another (Column 25 Lines 7-11, touching bands edges are welded to one another with assistance of welding device SV using a laser) between the guide means (Figure 7 Column 25 Lines 7-11, the two band edges BK1, BK2 of the tube RO1 are thus placed butted against one another and contact one another in the cooled solid member KK at the welding location SS).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Wichmann and have cooled solid members hold the edges of the metal band together in the welding position. This would have been done so that inadmissible thermal stresses of the filling compound and/or the light waveguides in the tube when the tube is conducted through the welding region are largely avoided (Wichmann Column 24 Lines 17-20). 
Laupretre modified with Wichmann fails to teach:
- wherein the viscosity of the filler gel decreases with increasing temperature, 
- the gel filling unit has a heatable reservoir, a heatable filling hose and/or a heatable filling head and
Staschewski (US 6223407 B1) teaches an apparatus for manufacturing an optical fiber cable, wherein:
- wherein the viscosity of the filler gel decreases with increasing temperature (Column 3 Lines 13-16, the petroleum jelly is heated from a viscous mass to a point where it is flowable), 
- the gel filling unit has a heatable reservoir (Column 13-28, temperature-controlled supply line transports the heated petroleum jelly), a heatable filling hose and/or a heatable filling head and
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Staschewski and have the filler material be temperature controlled. This would be allowed so that the filler material can be heated to a point where it is flowable (Staschewski Column 3 Lines 13-16).
	The Office further notes that filler gel placed within a tube along with fibers is known in the art to typically have a viscosity which is inverse proportional with temperature as evidenced by HILTON (GB 2331160 A).

	Regarding claim 11, Laupretre as modified teaches the device according to Claim 10, further comprising:
a further feed unit (Column 6 Lines 54-66, diamond dies 58 increase the travel speed of the welded tube leaving the welding station) and drawing dies or moulds for the reduction of the dimensions of the metal hollow profile after the welding (Column 6 Lines 54-66, diamond dies stretch out or draw out the tube T to give it its final diameter after welding).

Regarding claim 13, Laupretre as modified teaches the device according to Claim 10.
Staschewski further teaches:
- a cutting unit which is arranged upstream of the deformation unit (Figure 2, forming device is positioned upstream of welding device 7) and by means of which one or both edges of the supplied flat metal strip are trimmed, wherein it is sought for the width of the trimmed metal strip to correspond to the circumference of the hollow profile along the neutral fibre (Column 2 Lines 20-24, forming device 6 consists of a trimming device wherein the strip 5 is cut to exactly the required width).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Staschewski and used a trimming device upstream of the welding device. This would have been done to cut the strip into the required width (Staschewski Column 2 Lines 20-24).

Regarding claim 16, Laupretre as modified teaches the device according to Claim 10, further comprising: 
- a measuring device for determining a temperature profile transversely and/or longitudinally with respect to the weld seam (Column 7 Lines 35-37, optical module advancing parallel to its axis traverses a first temperature measuring system 64), wherein the measured temperature profile is supplied to the welding device for the open-loop control of the energy output and/or to the supply unit (Column 7 Line 55 – Column 8 Line 7, information from the temperature measuring system 64 is used to determine speed of the motor 14 controlling the track 12 supplying the optical fibers) and/or to the feed unit for the open-loop control of the supply speed.

Regarding claim 17, Laupretre as modified teaches the device according to Claim 10, further comprising: 
- a measuring device for measuring at least one dimension of the metal hollow profile after the welding (Column 7 Lines 42-46, fault detector checks the quality of the weld made on the tube).

Regarding claim 18, Laupretre as modified teaches the device according to Claim 10, further comprising: 
- a measuring device for inspecting the weld seam (Column 7 Lines 42-46, fault detector checks the quality of the weld made on the tube) and/or material defects or inhomogeneities of the material.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laupretre (US 5143274 A) in view of Sales (US 20100014818 A1), TEZUKA (JP 2003043320 A), Wichmann (US 5857255 A), and Staschewski (US 6223407 B1) as applied to claim 10 above, and further in view of Karlinski (US 4759487 A).
Regarding claim 12, Laupretre as modified teaches the device according to Claim 10.
	 Laupretre fails to teach:
- a measuring device which is arranged upstream of the deforming unit and which serves for ascertaining the tensile force acting on the supplied metal strip, wherein the control unit is configured to determine, from the ascertained tensile force, manipulated variables for the open-loop control of drives of the device.
Karlinski (US 4759487 A) teaches an apparatus for continuous manufacturing of armoed optical fiber cable, wherein:
- a measuring device which is arranged upstream of the deforming unit (Column 4 Lines 61-66, steel strip passes through tension control means before entering the apparatus and being deformed) and which serves for ascertaining the tensile force acting on the supplied metal strip, wherein the control unit is configured to determine, from the ascertained tensile force, manipulated variables for the open-loop control of drives of the device (Column 11 Lines 1-16, the tension of the steel strip is controlled as it pays off from its supply stool and a feedback mechanism is used so that tension can be maintained relatively consistent).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Karlinski and have the tensile strength acting on the supplied metal strip be measured and controlled through a feedback mechanism. This would be done to prevent transient excessive pay off of steel from its supply spool which could result in tangling or kinking of steel (Karlinski Column 11 Lines 1-16).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laupretre (US 5143274 A) in view of Sales (US 20100014818 A1), TEZUKA (JP 2003043320 A), Wichmann (US 5857255 A), and Staschewski (US 6223407 B1) as applied to claim 13 above, and further in view of Kobayashi (US 20200297174 A1).
Regarding claim 14, Laupretre as modified teaches the device according to Claim 13.
Laupretre as modified fails to teach:
- a device for receiving cutting residues.
Kobayashi (US 20200297174 A1) teaches a dust collecting device for a workpiece cutting device, comprising:
- a device for receiving cutting residues (Paragraph 18, dust collection device 71 configured to collect cutting chips generated by cutting of the workpiece).
While Kobayashi does not teach of a method for continuous production of fiber waveguides, it does teach an apparatus for cutting workpieces, which is a problem which Staschewski (Column 2 Lines 20-24) and the applicant (Page 18 of Applicant Submitted Specifications filed 11/12/2020). It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Kobayashi and use a dust collection device to collect residue from cutting the workpiece. This system would be used to improve dust collection efficiency while achieving the reduction in size of the workpiece (Kobayashi Paragraph 6).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laupretre (US 5143274 A) in view of Sales (US 20100014818 A1), TEZUKA (JP 2003043320 A), Wichmann (US 5857255 A), and Staschewski (US 6223407 B1) as applied to claim 13 above, and further in view of Shinkai (US 20020014320 A1).
Regarding claim 15, Laupretre as modified teaches the device according to Claim 13.
Laupretre as modified fails to teach:
- a measuring device which is arranged downstream of the cutting unit and which serves for measuring the width of the cut-to-size flat metal strip.
Shinkai (US 20020014320 A1) teaches a method for adjusting plate width of a strip, wherein:
- a measuring device which is arranged downstream of a width adjusting unit and which serves for measuring the width of the cut-to-size flat metal strip (Paragraphs 69-70, plate width detectors are located downstream of leveler which is used to adjust the plate width).
While Shinkai does not teach of a method for continuous production of fiber waveguides, it does teach a method of cutting plates, which is a problem which Staschewski (Column 2 Lines 20-24) and the applicant (Page 18 of Applicant Submitted Specifications filed 11/12/2020). It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Laupretre with Shinkai and perform closed-loop control of the cutting width. This would be done to ensure that the plate width of the strip takes the desired specified value (Shinkai Paragraph 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 9AM-6PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761